Case 1:21-cv-01970-DLF Document 1-1 Filed 07/20/21 Page 1lof3

EXHIBIT A
Case 1:21-cv-01970-DLF Document 1-1 Filed 07/20/21 Page 2of3

Department of Homeland Security Form I-797C, Notice of Action
US. Citizenship and Immigration Services

sme
THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

 

Recvipt Number Case Type
EAC2105051204 1539 - APPLICATION TO EXTEND/CHANGE NONIMMIGRANT
STATUS

Received Dale Priority Date Applicant

11/19/2020 BUDDE, SRUJANA eed

Notice Date Page Beneficiary

11/19/2020 J of 1 BUDDE, SRUJANA aol
SRUJANA BUDDE Notice Type: Receipt Notice
cio MR SAINATH BANDARI Amount received: $455.00 U.S.

7863 RIVER ROCK WAY
COLUMBIA MD 21044

 

 

This notice confirms that USCIS received your application or petition ("this case”) as shown above.
If any of the information in your notice is incorrect or you have any questions about your case,
www.uscis.gov/contacteenter or ask about your case online al www.uscis.gowe-tequest, You will need your Alien Registration Number (
the receipt number shown above.

you can connect with the USCIS Contact Center at
‘A-Number) and/or

You can receive updates on your case by visiting www.uscis.gov/casestatus to get the latest status or you can create an account at my.uscis.gov/account and
receive email updates for your case.

This notice does not grant any immigration status or benefit, nor is it evidence that this case is still pending. It only shows that the application or petition
was receipted on the date shown.

Processing time - Processing times vary by form type.

+ Visit www.uscis.gov/processingtimes lo see the current processing (imes by form type and field affice or service center.

* If you do not receive an initial decision or update within our currene processilg tirue, you can try our online tools available at www.uscis.gov/tools or ask

about your case online at www.uscis.gov/e-request.
» When we make a decision on your case or if we need something frum you, we will notify you by mail and update our systems.

 

If your address changes - If you move while your case is pending, please visit www.uscis.gov/addresschange for information on how to update your
address, Remember to update your address for all your receipt numbers.

Return of Original Documents - Use Form G-884, Request for the Retum of Original Documents, to request the return of original documents submirted to
establish eligibility for an immigration or citizenship benefit. You only need to submit one Form G-884 if you are requesting multiple documents contained
in a single USCIS file. However, if the requested documentation is in more than one USCIS file, you must submit a separale request for each file. (For
example: If you wish to obtain your mother’s birth certificate and your parents’ marriage certificate, both of which are in the USCIS file that pertains to her,
submit one Form G-884 with your mother’s information.)

NOTICE: Under the Immigration and Nationality Act (INA), the information you provide on and in support of applications and petitions is submitted
under the penalty of perjury. USCIS and the U.S. Department of Homeland Security reserve the right to verify this information before and/or after making
a decision on your case so we can ensure thal you have complied with applicable laws, rules, regulations, and ether legal authorities. We may review

public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and residences. or use other methods of
verification. We will use the information obtained to determine whether you are eligible for the benefit you seek. If we find any derogatory information, we
will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if you submitted one) an opportunity to
address that information before we make a formal decision on your case or start proceedings.

|

Beneticiary(ies):
Name DOB COB Class

BUDDE, SRUJANA Ps NDIA

 

Please see the additional information on the back. You will be notified separately about any ather cases you filed,

If this is an interview or biometrics appointment notice, please see the back of this notlce for important Information. Form 1-797C O4/01/19

 

Vermont Service Center
U. S. CITIZENSHIP & IMMIGRATION SVC

75 Lower Welden Street
Saint Albans VT 05479-0001

USCIS Contact Center: www.uscis.gov/contacteenter

  

 

 

 

 
 

Case 1:21-cv-01970-DLF Document 1-1 Filed 07/20/21 rage = 3 0f 3

   

 

 

 

 

Receipt Number Cive Type

EAC1900451 132 1539 - APPLICATION TO EXTEND/CHANGE NONIMMIGRANT
STATUS

Received Date Priority Dute Applicant

[2/9/2018 BUDDE. SRUJANA

Notice Date Pape Beneficiary

OL1S/2019 lofl BUDDE. SRUJANA

 

 

 

SRUJANA BUDDE

c/o SRINIVAS CHERUKURI

200 MOTOR PARKWAY STE D 26
HAUPPAUGE NY 11788

Notice Type: Approval Notice
Class: E3D
Valid Irom 03/01/2019 to 02/28/2021

 

 

The above application for extension of stay is approved. The temporary stay of the named applicant(s) is authorized to the date shown above.

The 1-94 attached below may contain a grace period of up to 10 days befure and up to 10 days after the above validity period. if such grace period is
authorized by the principal alien's nonimmigrant classificaion, The following principal alien nonimmigrant classifications may be eligible for a grace
period: CW-1. E-1. E-2. E-3, H-1B, H-2B, H-3. L-1A, L-1B. 0-1, 0-2, P-1, P-2. P-3. TN-1, and TN-2. Dependents of principal H-2A nonimmigrants may

contain a grace period of up ta one week before and 30 days after the above validily period

The nonimmigrant status of the applicants) is based on the separate nonimmigrant status held by a principal alien's authorized employment in the United
States

The applicant must keep the lower portion with his or her previous Form 1-94. Depanure Record. It must be presented when requested by USCIS or any
other component of the U.S, Department of Homeland Sccurity, The I-94 portion should be given to the U.S. Customs and Border Protection when he or
she leaves the United States.

Please read the back of this form carefully for more information.
THIS FORM IS NOT A VISA AND MAY NOT BE USED IN PLACE OF A Y¥ISA.

NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right lo verify this
information before and/or alter making a decision on your case so we can ensure that you have complied with applicable laws. rules, regulations. and other
legal authorities. We may review public information and records, contact others by mail. the internet or phone, conduct sile inspections of businesses and
residences. or use other methods of verification. We will use the information obtained to determine whether you are eligible for rhe benefit you seek. If we
find any derogatory information, we wil] follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if
you submitted one) an opportunity to address that information before we make a formal decision on your case or stan proceedings,

 

Please see the additional information on the back. You will be notified scparatcly about any other cases you filed

 

 

Vermont Service Center
U.S. CITIZENSHIP & IMMIGRATION SVC
TST ower Welden Street

Saint Albans VT 05479-000)

 

 

 

 

ARE
Ea

 

 

 

Customer Service Telephone: 800-375-5283

 

 

PLEASE TEAR OFF FORM 1-94 PRINTED BELOW AND STAPLE TO ORMIINAL, 1-94 IF AVAILABLE

 

Detach This Half for Personal Records
Receipt# EAC1906451132

1-941

NAME BUDDE. SRUJANA

CLASS 83D

VALID FROM 03/01/2019 UNTIL 03/10/2021

APPLICANT

BUDDE. SRUJANA

200 MOTOR PARKWAY STE D 26
HAUPPAUGE NY 11788

Receipt Number £AC1906451132
US Citizenship and Lmmigration Services

194 Departure Record
Applicant: BUDDE. SRUJANA

 

14. Family Name
BUDDE

 

15. First (Given) Name 16. Date of Birth

SRUJANA a

 

 

17, Country of Citizenship
INDIA

 

ee eee ee eee ee eee be Shee eciaseaeeesS

 

FORM (-7O7A [RMEV. OB /O1/16]
